BROCK, Chief Judge.
Defendant assigns as error the refusal of the trial court to nonsuit the charge against defendant because the State made no showing that Deputy Edwards was acting under a valid capias. It seems to be defendant’s contention that it was necessary for the State to offer the capias in evidence or satisfactory evidence of its contents.
Deputy Edwards testified that he was given a capias to serve on defendant and that he went to Bessie’s Package Store for the purpose of serving the capias. Capias is “The general name for several species of writs, the common characteristic of which is that they require the officer to take the body of the defendant into custody; they are writs of attachment or arrest.” Black’s Law Dictionary, 4th ed. Therefore, there was evidence that Deputy Edwards had in his possession an order to take defendant into custody. Also, the State’s evidence tends to show that defendant was aware that the deputy was there to take him to jail. He told Assistant Chief Jones that he was not going to jail with the deputy. Defendant’s own evidence tends to show that he knew the deputy was there in the performance of his duties. The only purpose for introduction of the capias itself into evidence would have been to establish the content of the capias. Such was not required in this case.
Defendant argues as though he were convicted of resisting arrest. However, he was charged and convicted of assault with a firearm upon a law-enforcement officer while such officer was in the performance of his duties. The State’s evidence tends to show: (1) that Deputy Edwards was a law-enforcement officer, and this was known to defendant; (2) that Deputy Edwards was performing or attempting to perform his duties as a law-enforcement officer, and this was known to defendant; and  that defendant assaulted Deputy Edwards with a firearm. Even if it could be established that the capias was void, it would not justify defendant’s assault upon Deputy Edwards. State v. Wright, 1 N.C. App. 479, 162 S.E. 2d 56.
We have examined defendant’s remaining assignments of error, and find them to be without merit.
No error.
Judges Morris and Vaughn concur.